       Case: 3:20-cv-00385-wmc Document #: 51 Filed: 06/23/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD J. TRUMP FOR PRESIDENT, INC.,


                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     20-cv-385-wmc
NORTHLAND TELEVISION, LLC d/b/a
WJFW-NBC,

                            Defendant,

and

PRIORITIES USA ACTION,

                            Intervening Defendant.


       In this action, Donald J. Trump for President, Inc. (“the Trump Campaign”) filed

suit against Northland Television, LLC d/b/a WJFW-NBC (“WJFW”), over an allegedly

defamatory television advertisement.      According to plaintiff, the advertisement was

broadcast by WJFW and produced by Priorities USA Action (“Priorities”).            Priorities

subsequently moved to intervene as a defendant in this suit. (Dkt. #23.) Since the Trump

Campaign has notified the court that it does not oppose the intervention (dkt. #47), and

WJFW has filed no opposition, the court will grant the motion for reasons explained briefly

below, as well as establish a briefing schedule for Priorities’ motion to dismiss and address

plaintiff’s purported second complaint filed at docket #48.

       As for the motion to intervene, Priorities has adequately demonstrated entitlement

to do so as of right under Federal Rule of Civil Procedure 24(a)(2). (Priorities Br. (dkt.

#24) 1.) To intervene as of right, a petitioner must meet four criteria: “(1) timely
       Case: 3:20-cv-00385-wmc Document #: 51 Filed: 06/23/20 Page 2 of 4



application; (2) an interest relating to the subject matter of the action; (3) potential

impairment, as a practical matter, of that interest by the disposition of the action; and (4)

lack of adequate representation of the interest by the existing parties to the action.” Reich

v. ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995) (quoting Shea v. Angulo, 19 F.3d

343, 346 (7th Cir. 1994)).

       Here, Priorities’ unopposed motion establishes an adequate prima facie basis for

intervention as of right under Rule 24(a)(2). See Wausau Homes, Inc. v. Menning, No. 17-

CV-129-BBC, 2017 WL 2170256, at *1 (W.D. Wis. May 17, 2017) (granting an

unopposed intervention motion where the proposed intervenor “made a prima facie

showing to satisfy the standard for mandatory intervention under Rule 24(a)(2)”). First,

Priorities’ application is timely as it was submitted within a reasonable time -- eight weeks

-- after the original complaint was filed, and given the lack of opposition the court finds

that the delay did not impose any prejudice on the existing parties. See Reich, 64 F.3d at

321 (“The test for timeliness [under Rule 24(a)] is essentially one of reasonableness.”);

Wausau Homes, Inc., 2017 WL 2170256, at *1 (finding no basis to infer prejudice on

existing parties where they did not oppose intervention). As to the second and third

factors, the Trump Campaign alleges that Priorities created the advertisement at issue in

this case. Accordingly, as Priorities points out, any disposition in favor of plaintiff could

result in economic, speech, and reputational harm to Priorities. (Priorities Br. (dkt. #24)

6-7.) These risks are sufficient to establish Priorities’ “direct, significant, and legally

protectable” interests in the action that could be impaired by a disposition in the case.




                                             2
       Case: 3:20-cv-00385-wmc Document #: 51 Filed: 06/23/20 Page 3 of 4



Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of Engineers, 101 F.3d 503, 507 (7th

Cir. 1996).

       Finally, Priorities offers various reasons that its interests are not adequately

represented by WJFW in the suit, including that (1) WJFW might seek indemnification

from Priorities if found liable and (2) Priorities has different interests as an advocacy

organization than WJFW has as a neutral broadcaster. (Priorities Br. (dkt. #24) 18.) At

least on this unopposed motion, Priorities has sufficiently shown that WJFW does not

adequately represent Priorities’ interests in this suit. See Atl. Refinishing & Restoration, Inc.

v. Travelers Cas. & Sur. Co. of Am., 272 F.R.D. 26, 30 (D.D.C. 2010) (“The petitioner

should not be forced to rely on the defendant to raise defenses in a case where its own

liability is at stake” due to indemnification agreement.); Nat. Res. Def. Council, Inc. v. U.S.

Nuclear Regulatory Comm'n, 578 F.2d 1341, 1346 (10th Cir. 1978) (finding intervention as

of right appropriate where proposed intervenor had similar, but still unique, interests than

the existing parties).

       Having granted Priorities’ intervention motion, the court will now set briefing on

its motion to dismiss as set forth in the order below. (Dkt. #25.) The court will also direct

the clerk’s office to reset the pretrial conference, which the court previously cancelled due

to plaintiff’s then-pending (but now withdrawn) motion to remand. (See dkts. #13, 36,

44). Finally, the court must address the purported “second complaint” filed by the Trump

Campaign, in which plaintiff brings a defamation claim directly against Priorities. (Dkt.

#48.) Plaintiff, however, may not proceed on two separate complaints in the same lawsuit.

See Fed. R. Civ. Rule 7(a) (“Only these pleadings are allowed . . . a complaint.”) (emphasis


                                               3
      Case: 3:20-cv-00385-wmc Document #: 51 Filed: 06/23/20 Page 4 of 4



added).   Nonetheless, the court will accept plaintiff’s filing as a “supplement” to the

original complaint and will consider the pending motions to dismiss (dkts. #8, 25) as

directed at the allegations in both the original complaint and this new supplement.



                                        ORDER

      IT IS ORDERED that:

      1) Priorities USA Action’s unopposed motion to intervene (dkt. #23) is
         GRANTED.

      2) Priorities USA Action’s proposed motion to dismiss (dkt. #25) is now properly
         before the court. Any brief in opposition is due July 17, 2020; any reply is due
         July 27, 2020.

      3) The clerk of court is directed to reschedule the pretrial conference.

      4) Plaintiff’s filing at dkt. #48 is accepted as a “supplement” to its complaint.

      Entered this 23rd day of June, 2020.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                             4
